REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s REMARKS from 17 August 2022 are persuasive.  In addition, in the Office Action dated 24 June 2022, Examiner has provided an indication of allowable subject matter of cancelled claims 9, 18 and 27, which are now incorporated in claims 1, 10 and 19 respectively. For clarity of record, Examiner will provide his reasons for allowance incorporating the language of the independent claims. The following limitations in independent claim 1 including: “receiving… a first transaction, wherein the first transaction comprises a plurality of write operations including a first write operation and a second write operation; determining whether the first write operation and the second write operation write to a first row of a first table; generating a third write operation, based on a determination that the first write operation and the second write operation write to the first row in the first table… by combining the first write operation and the second write operation according to a plurality of rules…; deleting the first write operation and the second write operation and replacing the first write operation and the second write operation with the third write operation to reduce a number of write operations in the plurality of write operations; combining delete and update operations with the same number of columns into a single prepared statement” in addition to the other limitations in the claim are neither anticipated nor obvious over the prior art on record. Therefore, for the above reasons, the claim is allowed. Claims 10 and 19 are substantially similar to claim 1 and are allowed for the same rationale and reasoning. The dependent claims are allowed at least based on their dependency from the allowed claim.
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763. The examiner can normally be reached M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2168